Citation Nr: 0215634	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  96-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep disturbance, 
claimed as due to undiagnosed illness.

(The issue of entitlement to chronic fatigue, claimed as due 
to undiagnosed illness, will be addressed in a future 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1973 until 
October 1975, and from December 1990 to May 1991.

This appeal comes before the VA Board of Veterans' Appeals 
(Board) from a March 1996 rating decision that denied service 
connection for gastrointestinal symptoms, joint and muscle 
pain, fatigue, cardiovascular symptoms, and sleep 
disturbance, each claimed as due to undiagnosed illness.  
Following the RO's notification of that decision in April 
1995, the veteran filed a Notice of Disagreement (NOD) in 
April 1995; the RO issued a Statement of the Case (SOC) in 
April 1996; and the veteran filed a Substantive Appeal in 
June 1996

In June 2000, the Board denied service connection for 
gastrointestinal symptoms and for joint and muscle pain, and 
remanded the remaining claims on appeal to the RO for 
additional development and adjudication.  During the pendency 
of the remand, in August 2002, the RO granted service 
connection for hypertensive heart disease.  As service 
connection for a heart condition already has been granted, 
and is considered a full grant of the benefit sought with 
regards to a cardiovascular condition/symptoms, no issue 
concerning such a condition or symptoms remains in appellate 
status.  

The Board's decision on the claim for service connection for 
sleep disturbance is set forth below.  The Board is 
undertaking additional development with respect to the claim 
of service connection for fatigue, to include as secondary to 
an undiagnosed illness, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (January 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)(2002)).  When it is completed, the 
Board shall provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105) (January 23, 
2002) (codified at 38 C.F.R. § 20.903 (2002)).  After giving 
the notice and reviewing your response to the notice, the 
Board shall prepare a separate appellate decision addressing 
this issue.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the merits of the claim for service 
connection for sleep disturbance has been accomplished.  

2.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

3.  Sleep disturbance has not been related to an undiagnosed 
illness; rather it has been attributed to an anxiety 
disorder, which is not a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a disability 
manifested by sleep disturbance, claimed as due to 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103A, 5107 (West 1991 & Supp. 2001, 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001, 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)(2002)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2001, 2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159(c) (2002)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for sleep 
disturbance has been accomplished.  

While the RO initially denied the claim as not well grounded, 
the Board notes that through the various rating decisions, 
the Statement of the Case and Supplemental Statement of the 
Case, the veteran has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence that would substantiate his claim, and the 
evidence that has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In an April 2001 letter, 
the RO not only informed the veteran and his representative 
of the notice and duty to assist provisions of the VCAA, but 
what the evidence had to show to establish entitlement to 
service connection, what medical and other evidence the RO 
needed from him, what information or evidence the veteran 
could provide in support of the claim, and what the RO would 
do to assist him in the development of his claim.  Hence, the 
duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  He underwent VA 
examinations in July 1995, August 1997, September 1999 and 
June 2001, and private medical records dating to 2001 and VA 
clinic notes dating to 1998 have been associated with the 
claims file.  The case was remanded in June 2000 for further 
development, pursuant to which additional VA examinations 
were conducted in April and June 2001.  The appellant was 
also requested to provide additional supporting information.  
Significantly, neither the appellant nor his representative 
has indicated, and there is otherwise no indication, that 
there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim for service 
connection for sleep disturbance that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

The veteran's service medical records do not reflect any 
complaints relating to a sleep disorder.  On re-deployment 
examination in March 1991, he denied sleep difficulties.

The veteran underwent a VA examination in August 1997.  At 
that time, he related that he had problems sleeping which had 
begun in 1991.  He stated that prior to entering the Persian 
Gulf, he had a set sleep time, and that this had changed 
after the war.  The appellant related that he generally went 
to bed around midnight and would not go to sleep until before 
3:00AM.  He said that he would sleep until 6:00AM, engage in 
some activities, and sometimes fell asleep around mid day or 
1:00PM, remained asleep until 3:00PM and would continue this 
cycle.  Following examination, a diagnosis of sleep 
disturbance was rendered.  

On VA psychiatric examination on that same date in August 
1997, the appellant indicated that he had an altered sleep 
cycle, and related that he slept better in the daytime as 
opposed to the night.  Following mental status examination, 
no psychiatric diagnosis was rendered. 

VA outpatient records dated in February 1997 showed 
complaints of sleeplessness, and indicated that the veteran 
had seen a neurologist.  It was noted that a sleep study 
might be appropriate in his case.  The veteran underwent a 
sleep study in September 1997, which was found to be negative 
for sleep apnea.  Upon overview of the sleep study in October 
1997, the appellant related that he did not sleep well, and 
that his wife/significant other indicated that he snored.  It 
was reported that the sleep study had revealed several 
periods of desaturation during the night of unknown etiology.

On VA examination in September 1999, the appellant noted that 
he had symptoms akin to panic attacks, and said that he had 
difficulty falling asleep once this had occurred because he 
was afraid it would happen again.  No diagnosis relating to 
sleep disturbance was rendered on this occasion. 

Pursuant to Board remand of June 2000, the veteran underwent 
a VA examination in April 2001.  On general medical 
examination, the appellant related complaints of difficulty 
falling asleep.  He stated that he developed palpitations 
that prevented him from falling asleep, and that this was a 
daily problem.  He also said that he woke up at night to go 
to the bathroom and that he had difficulty going back to 
asleep.  Following examination, a diagnosis of insomnia was 
rendered.  The examiner opined that there were two elements 
to it, palpitations and life stressors.  It was added that 
for that reason, heart and mental disorder examinations were 
indicated.

On ensuing VA psychiatric evaluation in June 2001, the 
veteran related that he had begun to have sleep difficulties 
while he was in Desert Storm.  Following mental status 
examination, a primary diagnosis of anxiety disorder, not 
otherwise specified, with trauma-related symptoms, was 
rendered.  The examiner commented that the appellant was 
exhibiting moderate symptoms associated with an anxiety 
disorder, including a sleep disturbance.

Legal Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

In the present case, the veteran essentially contends that he 
has sleep disturbance as a result of his service in Southwest 
Asia.  The RO, and the Board, has construed this assertion as 
a claim for service connection for sleep disturbance due to 
undiagnosed illness.  The veteran's representative has argued 
for the first time, in a Written Brief Presentation presented 
to the Board in October 2002, that VA is obligated to also 
consider direct service connection.  However, inasmuch as the 
veteran has associated his sleep disturbance with his Persian 
Gulf War service, and the record does not otherwise present 
any alternative basis for consideration of the claim for 
service connection for the condition (e.g., no medical 
indication that sleep disturbance was present in service, or 
that sleep disturbance may be otherwise related to the 
veteran's active military service), the Board has likewise 
limited its consideration of the claim to that theory of 
causation.  

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  The veteran in the instant 
case did serve in the Southwest Asia Theater of operations 
during the Persian Gulf War.  Hence, for purposes of the 
pertinent statute and regulation, he is a Persian Gulf 
veteran.  That notwithstanding, the Board finds that the 
record presents no basis for the grant of the benefits 
sought.

The Board has carefully considered the statements of the 
veteran and his representative to the effect that the sleep 
disturbance the veteran now experiences is due to an 
undiagnosed illness.  However, a review of the record 
demonstrates that the veteran's sleep disturbance has been 
medically attributed to a diagnosed condition.  As indicated 
above, the June 2001 examiner attributed the veteran's sleep 
disturbance to an anxiety disorder, a condition for which 
service connection is not in effect.  The veteran has neither 
presented nor alluded to the existence of any contrary 
medical evidence.  Moreover, as a layperson without any 
medical training or expertise, he is not competent, on the 
basis of his assertions, alone, to render a probative opinion 
on a medical matter, such as the etiology of his sleep 
disturbance.  As service connection may be granted under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 only for 
disabilities due to undiagnosed illnesses exhibited by 
Persian Gulf veterans, service connection under this 
statutory and regulatory provision is precluded.  

Accordingly, the claim on appeal must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for sleep disturbance, claimed as due to 
undiagnosed illness, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

